              Case 2:20-cv-01578-MJP Document 10 Filed 11/16/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          CHRIS TEMPLETON,                                 CASE NO. C20-1578 MJP

11                                 Plaintiff,                MINUTE ORDER

12                 v.

13          THE BISHOP OF CHARLESTON,

14                                 Defendant.

15

16          The following minute order is made by the direction of the court, the Honorable Marsha

17   J. Pechman, United States District Judge:

18          Defendant filed a Motion to Strike. (Dkt. No. 9.) Stand-alone motions to strike are not

19   permitted under the Local Rules. See Local Rule 7(g). No response shall be filed to Defendant’s

20   Motion to Strike and the motion shall be terminated.

21          The clerk is ordered to provide copies of this order to all counsel.

22          Filed November 16, 2020.

23
                                                     William M. McCool
24                                                   Clerk of Court


     MINUTE ORDER - 1
             Case 2:20-cv-01578-MJP Document 10 Filed 11/16/20 Page 2 of 2




 1
                                          s/Paula McNabb
 2                                        Deputy Clerk

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
